Name: 2003/337/EC: Council Decision of 14 April 2003 on the conclusion of an additional Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, on conformity assessment and acceptance of industrial products (PECA)
 Type: Decision
 Subject Matter: consumption;  technology and technical regulations;  international affairs;  Europe;  European construction;  industrial structures and policy
 Date Published: 2003-05-15

 Avis juridique important|32003D03372003/337/EC: Council Decision of 14 April 2003 on the conclusion of an additional Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, on conformity assessment and acceptance of industrial products (PECA) Official Journal L 120 , 15/05/2003 P. 0039 - 0040Council Decisionof 14 April 2003on the conclusion of an additional Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, on conformity assessment and acceptance of industrial products (PECA)(2003/337/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2), the first sentence of the first subparagraph of Article 300(3) and Article 300(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of the Slovak Republic of the other part,(1) entered into force on 1 February 1995.(2) Article 75 of the Europe Agreement provides that cooperation in the fields of standardisation and conformity assessment is to seek to achieve the conclusion of agreements on mutual recognition.(3) Article 108(2) of the Europe Agreement provides that the Association Council may delegate to the Association Committee any of its powers.(4) Article 2 of Decision 94/909/ECSC, EC, Euratom of the Council and the Commission of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part(2), provides for the Community decision-making procedures and for the presentation of the Community position in the Association Council and in the Association Committee.(5) Article 14 of Decision No 1/1995 of the Association Council between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 17 May 1995 on its rules of procedure provides that the Association Council may set up further subcommittees or groups to assist it in carrying out its duties.(6) The draft Protocol to the Europe Agreement on conformity assessment and acceptance of industrial products was signed in Brussels on 26 February 2003, on behalf of the Community, and should be approved.(7) Certain tasks for implementation have been conferred to the Association Council and in particular the power to amend the Annexes to the Protocol.(8) The appropriate internal procedures should be established to ensure the proper functioning of the Protocol.(9) It is necessary to empower the Commission to make certain technical amendments to this Protocol and to take certain decisions for its implementation,HAS DECIDED AS FOLLOWS:Article 1The Protocol to the Europe Agreement with the Slovak Republic on conformity assessment and acceptance of industrial products (hereinafter referred to as the Protocol), as well as the declaration annexed thereto, are hereby approved on behalf of the European Community.The text of the Protocol and of the declaration is attached to this Decision.Article 2The President of the Council shall, on behalf of the Community, transmit the diplomatic note provided for in Article 17 of the Protocol.Article 31. The Commission, after consultation with the special Committee appointed by the Council, shall:(a) carry into effect the notifications, acknowledgements, suspensions and withdrawals of bodies, and appointments of joint team or teams of experts, in accordance with Articles 10, 11 and 14(c) of the Protocol;(b) bring about the consultations, exchange of information, the requests for verifications and for participation in verifications, in accordance with Articles 3, 12 and 14(d) and (e), and Sections III and IV of the Annexes to the Protocol concerning machinery, personal protective equipment, electrical safety, electromagnetic compatibility and equipment and protective systems intended for use in potentially explosive atmospheres;(c) if necessary, reply to requests in accordance with Article 11, Sections III and IV of the Annexes to the Protocol concerning machinery, personal protective equipment, electrical safety, electromagnetic compatibility and equipment and protective systems intended for use in potentially explosive atmospheres.2. Following consultation of the special Committee referred to in paragraph 1 of this Article, the Commission shall determine the position to be taken by the Community in the Association Council and, where applicable, in the Association Committee, with regard to:(a) amendments to the Annexes in accordance with Article 14, point (a) of the Protocol;(b) addition of new Annexes in accordance with Article 14, point (b) of the Protocol;(c) any decisions regarding disagreements on the results of the verifications and the suspensions, in part or totally, of any notified body in accordance with the second and third subparagraphs of Article 11 of the Protocol;(d) any measures taken in the application of the safeguard clauses in Section IV of the Annexes of the Protocol concerning machinery, personal protective equipment, electrical safety, electromagnetic compatibility and equipment and protective systems intended for use in potentially explosive atmospheres;(e) any measures concerning the verification, suspension, or withdrawal of industrial products as having mutual acceptance under Article 4 of the Protocol.3. In all other cases the position to be taken by the Community in the Association Council and, where applicable, in the Association Committee, with regard to this Protocol shall be determined by the Council, acting by qualified majority on a proposal from the Commission.Done at Luxembourg, 14 April 2003.For the CouncilThe PresidentA. Giannitsis(1) OJ L 359, 31.12.1994, p. 2.(2) OJ L 359, 31.12.1994, p. 1.